       Case: 4:18-cv-00191-DMB-RP Doc #: 7 Filed: 12/07/18 1 of 3 PageID #: 53



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MARSHALL FISCHER, Mississippi
Commissioner of Public Safety, et al.                                                  PLAINTIFFS

v.                                                     CIVIL ACTION NO. 4:18CV191-DMB-RP

TRACY ARNOLD                                                                         DEFENDANT


                                     SHOW CAUSE ORDER

       This matter is before the Court, sua sponte, ordering the plaintiff to show cause why her

case should not be dismissed for lack of jurisdiction.i Tracy Arnold removed a misdemeanor

traffic ticket she received in Coahoma County, Mississippi for “no drivers license (expired).”

Docket 1. The Notice of Removal asserts that it “is proper because plaintiff’s suit is civil in

nature and involves a federal question see 28 USC §§ 1331, 1441(a).” Docket 1, p. 2. Her

Notice of Removal contains many statements purporting to be laws relating to drivers license and

why she believes she does not need to possess one. However, plaintiff does not state any

authority for why her ticket for failing to possess a drivers license is removable to federal court.

       Before the court can reach the merits of any case before it, the court must be assured that

jurisdiction exists. “Federal Courts are courts of limited jurisdiction, without jurisdiction

conferred by statute, they lack the power to adjudicate claims.” In re FEMA Trailer

Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012). “Subject-matter

jurisdiction . . . refers to a tribunal’s power to hear a case. It presents an issue quite separate

from the question whether the allegations the plaintiff makes entitle him to relief.” Morrison v.

Nat’l Austl. Bank Ltd., 561 U.S. 247, 254. “It is to be presumed that a cause lies outside [a


                                                   1
         Case: 4:18-cv-00191-DMB-RP Doc #: 7 Filed: 12/07/18 2 of 3 PageID #: 54



federal court’s] limited jurisdiction, and the burden of establishing the contrary rests upon the

party asserting jurisdiction.” Pershing, L.L.C. v. Kiebach, 2016 WL 1375874, at *1 (5th Cir.

Apr. 6, 2016). “The mere mention of a federal statute or regulation is not sufficient to confer

federal question jurisdiction.” Copeland v. Michaels Corp., 2016 WL 2978621, *2 (N.D. Miss.

May 20, 2016).

            In the case at hand, both the alleged federal questions identified by plaintiff and the

facts asserted by plaintiff in her Complaint are insufficient to establish jurisdiction in the United

States District Court for the Northern District of Mississippi. “Only a very small class of

criminal cases are removable to federal court.” Munk v. Texas, 2015 WL 1003863, *2 (W.D.

Texas March 5, 2015) (see Burditt v. City of Austin Mun. Court, No A-10 CA-444 SS, 2010 WL

2674564, at *1 (W.D. Tex. Jul. 2, 2010)(holding no federal question jurisdiction over municipal

court case where city seeks to enforce traffic citation). It does not appear that plaintiff’s claims

would fall under the very narrow purview of criminal cases that may be removable to federal

court.

         Accordingly, it is

         ORDERED

         That plaintiff must, no later than December 20, 2018, provide the court with sufficient

information to establish jurisdiction in this court. If, by December 20, 2018, plaintiff fails to

respond to this order to establish jurisdiction or fails to establish that jurisdiction is proper, her

case will be dismissed by the court.

         This, the 7th day of December, 2018.

                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE

                                                   2
        Case: 4:18-cv-00191-DMB-RP Doc #: 7 Filed: 12/07/18 3 of 3 PageID #: 55




i
  Although Defendant has not raised the issue of a failure in this respect, the Court must make an independent
inquiry into its jurisdiction. Grupo Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 593 (2004) (Ginsburg, J.,
dissenting) (citing Bender v. Willamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)) (“[I]t is the obligation of both
district court and counsel to be alert to jurisdictional requirements.”).




                                                          3
